Citation Nr: 0911754	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for tinea versicolor from April 11, 2002 to April 11, 
2007. 

2.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO, in part, continued a 10 
percent rating assigned to the service-connected tinea 
versicolor, and denied service connection for hypertension, 
to include as secondary to the service-connected diabetes 
mellitus, type 2.  This appeal also stems from a February 
2007 rating action, wherein the RO denied entitlement to 
TDIU.  The Veteran timely appealed the RO's July 2002 and 
February 2007 rating actions to the Board, and this appeal 
ensued. 

In May 2004, the Veteran testified before a Decision Review 
Officer (DRO) at the Hartford, Connecticut RO.  A copy of the 
hearing transcript has been associated with the claims files. 

The issues of entitlement to an increased rating for tinea 
versicolor, currently evaluated as 30 percent disabling, 
service connection for hypertension, to include on a 
secondary basis, and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
RO/AMC will advise the Veteran if further action is necessary 
on his part.
FINDINGS OF FACT

1.  On April 11, 2002, VA received the Veteran's claim for 
increased compensation for his service-connected tinea 
versicolor.  

2.  From April 11, 2002 to April 11, 2007, the service-
connected tinea versicolor, at its highest degree of 
severity, involved 19 percent of the Veteran's total body 
with 6% of exposed areas affected; it was primarily 
manifested by three keloids located on the anterior mid-chest 
region that were productive of chronic itching and described 
as "very disfiguring."  Systemic or nervous manifestations, 
exceptionally repugnant features and the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were not demonstrated.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, from April 
11, 2002 to April 11, 2007, the schedular criteria for an 
increased evaluation of 30 percent (but no higher) for the 
Veteran's tinea versicolor have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7806 (2002) and (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an 
October 2006 letter to the Veteran, the RO specifically 
notified him of the substance of the VCAA including the types 
of evidence necessary to establish his increased evaluation 
claim for tinea versicolor and the division of responsibility 
between the Veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by:  (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See, 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Here, notice as to the claim for an increased evaluation for 
the service-connected tinea versicolor was not provided until 
after the July 2002 rating decision on appeal was issued.  
The Veteran was not prejudiced from this timing error because 
the RO readjudicated this claim in a statement and 
supplemental statements of the case, issued in January 2004 
and September 2005, respectively.  Thus, the Board finds that 
the essential fairness of the adjudication process was not 
affected by the VCAA timing error.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In an October 2006 letter, the RO informed 
the Veteran of the Dingess elements.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim:  
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

An October 2006 post-adjudication VCAA letter does not 
contain the level of specificity set forth in Vazquez-Flores.  
This procedural defect does not constitute prejudicial error 
because of evidence showing that the Veteran had actual 
knowledge of what evidence would substantiate his increased 
evaluation claim, and other documentation in the claims files 
reflecting that a reasonable person could be expected to 
understand what was needed to substantiate the increased 
evaluation claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, in written statements, submitted 
throughout the appeal, and in testimony before a DRO in May 
2004, the Veteran demonstrated an understanding of the 
evidence necessary to substantiate his increased evaluation 
claim.  For example, during the May 2004 hearing, the Veteran 
testified that his skin disability warranted a 30 percent 
evaluation because the record showed constant exudation or 
itching, extensive lesions or marked disfigurement.  (See, 
Transcript (T.) at page (pg.) 3).  This discussion by the 
Veteran indicated an awareness on his part that information 
about such effects, with specific examples, is necessary to 
substantiate his claim for an increased evaluation for tinea 
versicolor.

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the Veteran's lay 
assertions of the effects, or, in this case, a lack thereof, 
of the service-connected tinea versicolor on his ability to 
perform employment, the Board does not view the disorder to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, in a January 2004 and September 2005 statement and 
supplemental statement of the case, respectively, the RO set 
forth and provided a discussion of the former and new rating 
criteria used to evaluate the service-connected tinea 
versicolor.  The Veteran was accordingly made well aware of 
the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the Veteran's 
claim of entitlement to an increased evaluation for his 
service-connected tinea versicolor for the period from April 
11, 2002 to April 11, 2007.  Here, copies of a March 2005 VA 
skin examination report and addendum, dated in April 2005, 
are of record.  In addition, private and VA treatment 
records, Social Security Administration records, along with a 
May 2004 hearing transcript, have also been associated with 
the claims files.  

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the increased evaluation claim for the period at 
issue in the analysis below.  VA has complied with the duty 
to assist requirements of the VCAA with respect to the 
increased rating claim on appeal.  

In sum, any procedural errors in the development and 
consideration of the increased evaluation claim by the 
originating agency were non prejudicial to the Veteran. 
Given these matters of record, the veteran has had a 
meaningful opportunity to participate in the development of 
the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board will address the merits of the claim.


Merits of the Claim-Tinea Versicolor- 
April 11, 2002 to April 11, 2007

The Veteran maintains that for the period prior to April 12, 
2007, his tinea versicolor warrants a rating in excess of 10 
percent.  He contends that during the period at issue, his 
tinea versicolor burned and constantly itched, primarily at 
night.  (See, VA Form 21-4138, Statement in Support of Claim, 
accepted as Veteran's notice of disagreement, received by the 
RO in April 2003, and T. at pages (pgs.) 2, 3). 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  
38 C.F.R. § 4.14 (2008).

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
See 67 Fed. Reg. 49590 (July 31, 2002); 
38 C.F.R. § 4.118 (2002)(2008).  The Board will evaluate the 
Veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7- 2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

None of the above cases or General Counsel opinions, however, 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
Veteran's claim, particularly in a January 2004 statement of 
the case.  Therefore, there is no prejudice to the Veteran by 
this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

From April 11, 2002 to April 11, 2007, the Veteran's tinea 
versicolor was assigned a 10 percent evaluation pursuant to 
Diagnostic Code 7806, the code for rating eczema or 
dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002)(2008).  As noted above, a new regulation applies, if 
at all, only to the period beginning with the effective date 
of regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Therefore, the revised criteria for rating skin 
disabilities are not applicable to the period prior to their 
effective date of August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7806, provided for 
a 10 percent rating for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was assigned if there was exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was assigned if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that from April 11, 2002 to April 11, 2007, an 
increased rating to 30 percent, but no higher, is warranted 
for the service-connected tinea versicolor under the former 
rating criteria for skin disabilities.  From the time VA 
received the Veteran's claim for increased compensation for 
tinea versicolor on April 11, 2002, he has complained of 
chronic itching as a result of his skin disability, primarily 
in the chest area at night.  (See, T. at pgs. 2, 3).  The 
Veteran is certainly competent to report chronic itching.  
38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

A March 2005 VA skin examination report also reflects that 
the Veteran continued to report itching, which he described 
as intermittent pruritis.  That same examination report 
contains a VA examiner's description of the Veteran's tinea 
versicolor, primarily manifested by three scars on the mid-
anterior chest region, as "very disfiguring."  (See, March 
2005 VA skin examination report).  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that from April 11, 2002 to April 11, 2007, the 
Veteran's service-connected tinea versicolor was, at its most 
severe, manifested by constant itching and was described as 
"very disfiguring."  A skin disorder with constant 
exudation or itching and marked disfigurement warrants a 30 
percent rating under the former rating criteria for skin 
disabilities.  See 38 C.F.R. § 4.118 (2002), supra.  The 
Veteran's symptoms meet the criteria for a rating of 30 
percent, but no higher, under Diagnostic Code 7806 (in effect 
prior to August 30, 2002).  See id.  

For the period in question, the evidence of record does not 
show that the Veteran's tinea versicolor resulted in any 
systemic or nervous manifestations of the disorder, or was 
found to have been exceptionally repugnant.  As a result, for 
the period in question, the schedular criteria for a 50 
percent rating under the former rating criteria for skin 
disabilities were not met.  See id.

Under the current version of Diagnostic Code 7806, a 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body affected, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted where there 
is 20 to 40 percent of the entire body affected or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent will be assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affect, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a twelve month period. 
See 38 C.F.R. § 4.118 (2008).

The Board finds that an increased rating in excess of 30 
percent is not warranted for the Veteran's service-connected 
tinea versicolor under the revised criteria for rating skin 
disabilities for the period from April 11, 2002 to April 11, 
2007.  In March 2005, a VA examiner reported, in part, that 
the percentage of the Veteran's total body area affected by 
his tinea versicolor, including both arms, chest, back, and 
abdomen was "50%."  An April 2005 VA email correspondence, 
however, revised the percentage of the Veteran's total body 
affected by the tinea versicolor from "50%" to "19%," with 
6% and 13 % of exposed and unexposed areas affected, 
respectively.  (See, March and April 2005 VA examination 
report and addendum, respectively).  In addition, the 
evidence does not show, nor does the Veteran contend, that he 
was on any systemic medication or light therapy for his tinea 
versicolor.  

Accordingly, the Board finds that the Veteran's tinea 
versicolor involves less than 40 percent of the entire body, 
with 6 % of exposed areas affected, and does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Accordingly, an increased rating in 
excess of 30 percent is not warranted under the current 
version of Diagnostic Code 7806 for the period from April 11, 
2002 to April 11, 2007. 

In sum, the Board finds that the evidence is in approximate 
balance as to the granting of an increased rating for the 
Veteran's tinea versicolor under the former rating criteria 
for skin disabilities for the period from April 11, 2002 to 
April 11, 2007.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that for the period from April 11, 2002 to April 11, 2007, 
the criteria for a rating in excess of 30 percent for the 
service-connected tinea versicolor under the former or 
revised rating criteria for skin disabilities have not been 
met.  Accordingly, staged ratings are inapplicable.  See id.


Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted for the service-connected 
tinea versicolor for the period from April 11, 2002 to April 
11, 2007.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required. 
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) (a threshold finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The schedular evaluation for the Veteran's skin disability is 
not inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where the schedular 
criteria are met.  The Veteran's tinea versicolor does not 
meet the schedular criteria for a rating in excess of 30 
percent for the period from April 11, 2002 to April 11, 2007.  
His complained of symptoms are those contemplated by the 
General Ratings Formula.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

As such, the Board finds that the preponderance of the 
evidence supports an increased rating of 30 percent, but no 
greater, for the service-connected tinea versicolor under the 
former rating criteria for skin disabilities for the period 
from April 11, 2002 to April 11, 2007.  


ORDER

A rating of 30 percent, but no higher, for service connected 
tinea versicolor from April 11, 2002 to April 11, 2007 is 
granted.


REMAND

The Board has reviewed the Veteran's claims files and finds 
additional substantive development and adjudication is 
necessary prior to final Board disposition of the claims of 
entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling; service 
connection for hypertension, and TDIU. 

The Court has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2006, the Board remanded the increased rating 
and service connection claims on appeal to the RO for 
additional development, to include, but not limited to, 
scheduling the Veteran for examinations by a VA dermatologist 
and cardiologist (italics added for emphasis), respectively.  
(See, September 2006 Board remand, pages (pgs.) 9, paragraphs 
(pghs.) 2, 3).  

Contrary to the Board's directives, in April 2007, a VA 
physician's assistant (certified), examined the Veteran to 
determine the current severity of his service-connected tinea 
versicolor and etiology of his hypertension, to include 
whether it was caused or aggravated by the service-connected 
PTSD and diabetes mellitus, as alleged by the Veteran.  

As the April 2007 VA examination report was not conducted by 
a dermatologist and cardiologist, as directed by the Board in 
its September 2006 remand directives, and the examination 
report was not signed by a physician, a remand is necessary 
in order to afford the Veteran the benefits of adequate 
medical examinations.  See, Stegall v. West, 11 Vet. App. 
268, 271 (1998) and VA Adjudication Procedure Manual M-21 
Part VI, § 1.07(d) 
("Manual M-21-1"). 

Regarding the Veteran's claim for TDIU, there is conflicting 
evidence as to whether the Veteran is unable to secure and 
maintain gainful employment (physical or sedentary) in light 
of his service-connected PTSD, as alleged by the appellant.  
In this regard, the claims file contains a VA PTSD 
clinician's opinion that the Veteran's PTSD prevented him 
from participating in the "world of work" due to his 
inability to handle stress and low tolerance for frustration.  
(See, May 2007 VA psychiatric nursing progress note).  In 
contrast, a March 2008 "Rehabilitation Closure Statement," 
reflects that the Veteran had successfully completed 15 hours 
of computer training through VA's vocational rehabilitation 
program.  This report also disclosed that the Veteran had 
learned how to navigate the Internet and use voice 
recognition software to further his writing hobby.  As a 
result of his accomplishments, the Veteran had experienced a 
decrease in his PTSD-related symptoms.  (See, March 2008 
"Rehabilitation Closure Statement," prepared by a VA 
vocational rehabilitation counselor).  Other evidence of 
record indicates that the Veteran remains employed as a 
welder by an aircraft company. 

In view of the above-cited conflicting opinions, the Board 
finds that it must remand the TDIU issue in order to allow 
the AMC/RO to schedule the Veteran for a social and 
industrial survey to assess the effect, if any, of his 
service-connected disabilities--primarily his PTSD--has on 
his ability to engage in substantially gainful employment.

Although the claims folders contain a March 2008 
"Rehabilitation Closure Statement," reflecting that the 
Veteran had completed VA's Vocational Rehabilitation Program, 
his VA Vocational Rehabilitation and Education file has not 
been associated with the claims folders.  As this file would 
contain evidence relevant to the Veteran's ability to 
maintain and obtain employment, it should be obtained and 
associated with the claims folders prior to any further 
appellate review of the TDIU claim. 

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds 
that the issue of entitlement to an increased rating for 
tinea versicolor, currently evaluated as 30 percent 
disabling, is inextricably intertwined with the TDIU issue 
currently on appeal.





Accordingly, the case is REMANDED for the following action:

1. The Veteran's VA Vocational 
Rehabilitation and Education file should 
be obtained and associated with the 
claims folder.

2. After obtaining any necessary 
authorization from the Veteran, obtain 
copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his service-connected and 
nonservice-connect disabilities.  
Specifically:

a. The Veteran must be requested to 
provide authorization for the 
release of any medical records of 
pertinent treatment received by the 
appellant from January 2007 from Dr. 
Mark Kraus, 714 Chase Parkway, 
Waterbury, Connecticut 06708.  

b. All attempts to procure records 
should be documented in the claims 
folders.  If any of the requested 
records are unavailable, 
documentation stating this fact must 
be inserted in the claims folders.

3. After the above-requested development 
has been completed and any additional 
evidence is associated with the claims 
folders, schedule the Veteran for a VA 
examination to be conducted by a 
cardiologist.  The following 
considerations will govern the 
examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge such 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b. The cardiologist must acknowledge 
review of and comment on:

(1). Medical treatise articles 
submitted by the Veteran in 
July 2005, primarily one 
authored by Dr. Lawrence R. 
Moss, as to the causal 
relationship between PTSD and 
hypertension, and;

(2) An April 2007 VA 
physician's assistant's opinion 
that "[a]ny variations in BP 
are more likely related to 
increased weight, and more 
recently chronic use of NSAIDS.  
Per discussion with Comp and 
Pension MD Director, there is 
no evidence in the medical 
literature to support 
aggravation of chronic HTN by 
PTSD."  (See, April 2007 VA 
physician's assistant 
examination report).

(3) Thereafter, based on a 
review of the claims folders 
and any examination results, 
the examiner must opine whether 
any currently diagnosed 
hypertension is caused OR 
aggravated by the Veteran's 
service-connected diabetes 
mellitus and/or PTSD? 

The examining physician must provide 
detailed reasons for any opinion 
offered. 

4. Schedule the Veteran for a VA 
examination to be conducted by a 
dermatologist to determine the extent of 
impairment due to his service-connected 
tinea versicolor.  The following 
considerations will govern the 
examination:

a. The claims folders, and a copy of 
this remand, must be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b. All indicated tests and studies 
must be performed, and color 
photographs must be taken.  Any 
indicated consultations must also be 
scheduled.

c. The examiner must identify the 
manifestations of the Veteran's 
tinea versicolor and distinguish 
them from any other skin disorder 
found to be present.

d. The examiner must identify all 
areas of the body affected by the 
Veteran's tinea versicolor and 
report the percentage of the entire 
body affected, as well as the 
percentage of the exposed area of 
the body affected.

e. The examiner is requested to 
answer the following questions upon 
evaluation of the Veteran's tinea 
versicolor: 

(1). Does the tinea versicolor 
affect more than 40 percent of the 
entire body or more than 40 percent 
of exposed areas?

(2) Has the tinea versicolor 
required constant or near- constant 
systemic therapy such as 
corticosteroids or other immuno- 
suppressive drugs, during the prior 
12- month period.  

(3) Has the tinea versicolor caused 
visible or palpable tissue loss and 
either gross distortion of asymmetry 
of one, two, three or more features 
of paired sets of features (nose, 
chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, 
or lips?

(4) If the tinea versicolor affects 
the Veteran's head face or neck, the 
examiner must also report the 
following:

(i) Whether or not the tinea 
versicolor is associated with 
attachment to or damage to any 
underlying structures;

(ii) Whether or not there is 
visible palpable tissue loss;

(iii) Whether or not, the 
surface contour of the affected 
area(s) is elevated or 
depressed on palpation;

(iv) Whether or not, the skin 
is hypo- or hyper-pigmented in 
an area exceeding six square 
inches (39 sq. cm.);

(v) Whether or not the skin 
texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) 
in an area exceeding six square 
inches (39 sq. cm.);

(vi) Whether or not there is 
underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.); 

(vii) Whether or not the skin 
is indurated and inflexible in 
an area exceeding six square 
inches (39 sq. cm.);

(viii) Whether or not there is 
a scar 5 or more inches (13 or 
more centimeters) in length; 
and/or

(ix) Whether or not there is a 
scar at least one-quarter inch 
(0.6 centimeters) wide at 
widest part.

(5) If the Veteran's tinea 
versicolor affects areas other than 
his head face or neck, the examiner 
must report, whether or not there is 
underlying soft tissue damage or 
whether or not the tinea versicolor 
causes limited motion.  

(6) If there is underlying soft 
tissue damage or associated 
limitation of motion, the examiner 
must report the size of the affected 
area or areas, e.g., an area or 
areas exceeding 144 square inches 
(929 sq. cm.); or, an area or areas 
exceeding 72 square inches (465 
sq.cm).  

The opinions provided must be 
reconciled with VA examinations of 
record, specifically March 2005 and 
April 2007 VA examination reports. 

5. After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the 
AMC/RO should again adjudicate the 
Veteran's claims in light of all the 
evidence or record. The AMC/RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If any action remains adverse to 
the Veteran, he and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


